5 —T ete Ls w
\Gas€ 5:44-cv-00665-F Document 261 Filed Eilos/18 \e Page Loh 15

u/s he

    
 

CONEDR

Lu THE UNITED STATES OWTRICT CoowmT

Fem TRE WESTERN NGIRICT CFE ORLALOM\

 

 

NOV 0 8 2018
Z iceaawd arvesscP, 6 al,
| CARMELITA REEDER SH opel CLERI
CLA ITF ES, U.S. DIST. COURT, WES Ki
vs. osr oui wes
|

 

 

s
MS

CASE SO. cw-i4-ces-¢&

Ysnin 3. Ross, cf. al,

 

VETENVDAMITST CAPLTRL Case

Feasumet To ten. Z wiu.v_ IB, 4, web 2o, DEATU RAN PRIsOUES

\AIADE US anoTiCoes TRIS CoOoet (CUortTED sTATES DVT. Tvoccee

> nw os .
StEPKEN PEROT) GicTR A * TOWWEDER OF cLaiIn_nS” aso ~ BER-
ViBeD = Jounber of PARTIES” TERS AGILITY cCrrian,

(wwrity @Rrvexe im Suwerorer )

 

weRY gl
. OT

oe AR ee te

Vy, “lp,
5%

“
\

 

RS
a
Heeeesnengett®

‘4

I PUBL Sy
“in, OF owt oe

“Ay WIODE GeVEECM LY * siIGzes

     

Are

dae: to [51 (Zorg hoy Daay POBSY at

[PRO 5t Mek UESTETS OCULAR HOOR 14002

 
‘CASE 5:14-cv-00665-F Document 261 Filed 11/08/18 Page 2 of 15

rea_j

LN DOC, wO, 260, Fused 10 he [201s Vince ZZ oOF DB, TUNIS Coot CROEKS,

TWiT >
¢

IT WIOOL¥D BE UWL THE INTEREST OF Temcike Eeonotin RED. ComwitTy FO
THE GYLKUOMH ATIORNENM GEHMETAL wet To See, ant ExteCCTION: DRIE FRO
OOD TRE OCRKLARQCOOK OORT CF CaunNrLE KRPPERLS FO ANM OF THE PURAIN~
TEES or any other condeyned PICSONEIS ONAL WETER COUMSEL FOR PUM
TAGES BRE PROUWED que FOLLOUNIG!S CEOnVAaSIS gPDED),
Ger) MOTE THAT UWUESTIERTIONS, KNOWIN To IME OFEKCE CC THE NTORN-
EN QEwem@a, BY ABH LOGKL, FINITE, On FEDERAL boTHOMATIES RENTED To
EXECETNICO PROCEDURES OF THE CKCAOMK DEP ARTINENT OF comanecroNS
WANE BEEA Cop»dUCTED §
Gb) Tae cesiits, To We EXTENT TREN Ete TuBUc, CE THE INVESTICAT
wows REFEREED asour Wa)!
ic) WeTIcCE pred Comes OF ROREDMBEREDTS, LF ADIN, To © EXECOTION OF
SFCENdDEDs SENTENCED To DEATH,’ CL-OY4OSOC\, EKCECTIWVE COTE Jos 30,
2015 (eactcceu” 2 aod
(AY NOVICE THT TKE CXLAVOMMA PEPAAVOENT OF CoRREeTIONMs WILL

a
SE RGLE To Cocatn wild te Ext w<ess TEKers OF THE coco.
GAWES TWEE CIZAVAMEN OF TALS CASE, Coms\npERie%® THe Grex TuaT TRIS
COURT BAS ARURERDY RECEROICED Wede UY as a Vac of usrEREST,

ji. & : “a
6G, any other condewined prisonév\) . t6xe Exact Vo- a). Fed. A. cnr. PL
\€46€5'14-cv-00665-F Document 261 Filed 11/08/18 Page 3 of 15

Tle Z

Acre SACalds) Cream iPcrodsEs winvrEe Gh “OLUTION THE VAZANLETERS

« “
Ot TAS EXECUTION OF OFFENDERS SENTENCED To DETR PROCESS,

“a

AVE “ s[ETECT MMATIET, TUWSDICTION | E@EA To TWE WANED VLAIT-
\FFS is alossep V GOS, Comer er, THE wWAPETATIWUE Uses in ich), lB),
Ci awn Vi) oF Roce Miad, Taer, wate orn “must GE aAoweEen ax A
VaR iF 2

@
(A) “un reer Person's ASSERXE, THE Court cAN PET KCCeZIP conn-

PLETE KREUEF AONOMWG ExXISTICOG PRATIES; OR

au
(6) TWAT PERSON cUNOss AM LOTEREST RECATING Te Tre SUBJECT

ee ee ee TURT DISPOSING CF TRE RETION

{NL Tye. PERSONS Li wae OnAY's)] KSSERCE pA:
a

Li) RS BD VAMETICRNL MNRTTER LAAP RID Of LAAPEDE THE PEZSOWO'S NBI-
UM To PROTEST THE LrooTEXZEST* oR
a sw we
Cut) Lewue Aa Bxistince PREM SUBTEST To a SUBSTRETIAL SUK -
IN TUS OAATIER 1HE SENERITM WF BHEICQUTERPED to TRE PLRIOTIEES LW TEREST
RED Msi, BeroSD Fucweakt OSUCATICwMS OH LOSS, THE UNoe

Ped ,e TEREST is THE PERSOCHM OF VPKRTIES Ute. Wade Lk (5 ©

sttoated aS THE Fucts ~WOoul, TO SE BY TE WLLD. CoorTs mdbrnssiod,
\ =CaSé 5114-cv-00665-F Document 261 Filed 11/08/18 Page 4 of 15

Xe.

A PATTY CE (WITEREST, as a other tiucleuned PPLISCNEL Seni wes

A POACTIAKL CARTTER” PEOOIOGR UMeEdATION PRESENTU Un TKEe
DATES STATES SUPREME CoorrT, 2, hay V0 Mle hensec Depl ef
loriectcon S$, CON~VT-ZEN- DY, WO, 1S-E024 List¥ ciz ZorB) 3 Ce rtiorenti te.
1- & AOS pooh fed A stele, COW - (D- (34- RuW YS 080. 1 B-WO3l
(vet cuz, 201) GO Peru Ce CERTICMREL TILED AT CK STATE
Pew treet ay Co. >.¥.), a 1° haloone, ewer PARE Se CcomoentTOTED

e

C2. SEsTERCED VERTU, GEAKS K SUS WIFLOMEST WOTEREST US THE
ABovEe STRVES VPRUMLEL CASES PTEOCOICE jm THE OS. SOP. CT.
IT 1S OMPEOURSLE WADE UAL ASSERTS TRGUTSs seevisemy KEUEE
TouestTth, 0% iW Coanranons uitTH THE OTHER PLALWMTIFES, ALP SENERAQUH

WATA MiSTIECT OOD SVEUFO ERS CROSSED BY Vei@ve crpncdonrstTRAecEs

\AUICM CRERKTE RUTETDMATIUE COALS Te BULL TRE PLAWOTIFES ARISING
'2€4§6'B'14-cv-00665-F Document 261 Filed 11/08/18 Page 5 of 15

OUT of TAR SAME CAUSE CE KeoTIOM,. THHOESKkKCTOws RWD ECcCORKECCES,
NVOREQOVETU, TOE SPNE MVESTOSS OF Cham BE Fhetr COO\CRnoON reo
KLE PUMETEES UksS ARISEM [HE TAS HOTIONW aITH TUG FRETS OF THE
CURRBUEL CaRSsEdR Cops DEZEP., 17 16 INCOmGERT VPOM TULS COLRT
TO CElecwite WADE LAM OSX CO-PUNLWTLEE, Gwen THE DINKAIC OF
Glosstj7 KL Goss. cll , SEO TRE BELENEST FACTS Wid PABROEO Ure KTiCOn
BRUES To TWEE SOcbER PUNWTLFS ASP THE CEFECT OF THE TOI~ DEK
CEE wide LM To Ait PAGTIES.

sathemn (dy, PRAKCEREH 2 LS Cops \DETED,. Le, - pLenvet. TURE TYE. DKON KOOARLA
MERAATONELT OF CoertEetoeess Wii CGE WSGLE To CONVPEN WoYK TdAe EXPRESS
TEQWS OF TATE ProTtecoL “ ws sT BELATES To (Ac), LZ, * RONESD METS “3 PARRGRAPHS |
SCOMNGERS B, 1, AFD FS HAE DEER EEFECTEDS, tH UGHT OF THE EnxetTs BED

COPsiwezED ios 4ee/ “oevol,céal, IS- REO BOD Aes UL neled

Siz les, IS-V3SA> RAWAL! BO, 1° LOH S Leot# er, 2018) S VEPMEPA iW THE VULS. S92. CT.
_Case-d4-cv-00665-F Document 261 Filed 11/08/18 Page 6 of 15

Van. S

ON CERTICAIL, Five? ar 2.3 P. OK wha /2re. im Leer/ Kownoc,

CERT. 00, 1S KRHOYN, OW PRESS | BZ, To Tostiee Sotenrnnycok chk WeiTtS2

“ Om NONEMGER 1B, ZO11, WADE CON FLLES fey Ke D.O.€4, LOW -

VI-(AZZA-O), SST CMLvavpnceaw STATE PENITEDTIACY DE PALIVES WLAST LOT

Wis RESOLUTE Mert To RCeeOwWe Ca-ferme + [PLOPPEVES 7 SSD TWE PE

A\SON PECKRWES PETITOCER OF BASIC PRECESS TO PAY =e MUO’? e\-

UNG FEE REXER ME.-. (0.5.00, wiv, /OK%.), Denies C#p. WE To THE PUY-
INTIEF YPnisr oven 400” IN WS TRYST FUED ReCOOWT.

“WOE LOM PLERDS To TWE WD, COURT, THHT, GECROSE OF ABUSE OF PROCES,
ROO awweices THEXESS, LX WILLE CT BE AGLE To DEPENDS On O57 Te
PAN TRE FLUNG FEE Oot OE KS TREST FUND AceOOMT, ALD THE DL-
TRACT CoviTr sHOULD cAbER TRE EEE To SE PAIL, THE USDC, WO. O46,
DEES THE MOTION, AND WADE LOX ARLCERLS To TAR TEDTA CARCUT

a

UAT SF WPPENS.

PRESENT VPEmDieX in THIS COUT (6 GNiPErce SCF KA CoessPigecy BETWEEN
PUNSOO SERHcurits aed TEenNEer. Fence veEcavsTi aed OLS. anes mate Jowes,
AUS LULELAL VeMAREST OF tee FLUSH FEE ce OS™ 7 TRE PEPRWATON GE Svc
PROCESS CAOSED TEE ALTER, FEedeere pier, AUbce eReT WW SES PEZLWESET

Peqs CRECML TH [NTEARITN CF TRE INVMTIGCATONS RYO LEAITI;NNEN ©F THE
i

, Gase.9214-cv-00665-F Document 261 Filed 11/08/18 Page 7 of 15

RESOUTS, TOE Utes OF WICH are To BE OntDE POG, a5

CUMENED, (ste reanwe, 2 Cac) wed LO), 0G. 2 CFS OF DKT* Ze, BUso

BeEClesebD as Exus\T 150-A).

 

|
SECOVSE LMUESTIGATIOMS, BEsSULT<, ROD VOTIFICATICE ef “ExXECH-
a

o & ha
Tics) TROCEDORES aeb/ed  Peorecet— 2 TLTLED AS EXEL OMNELS of

OCEESDETS SESTEMcED To Dem, CP-CUOsel, Llowe.c. Qorier REELUR-
|

i
|

Tons)l EEFECTIME DO0E TOPE Bo, 2015 (* preroce7’) 5 © hex. wean Z (c))
Se FOrreOmerP BH Z ca) 4 C2, 7 “ NOTCH TRAT TRE CELAMVOMA OEP ATTWNEOST
Or CowmGemavs “Wii SE NGLE To GoodDLR WUT KBE EXVRESS TERMS OF Tite
Photco . LMP CASVES TWEE EXECUOTIOM OF WADE OKYS THE FRCS THAT
ONE EANETCGED COT EMOAN NOUTVCE che Ratios (powONN eG LEcITI~
ADDTE Cimans CF Cotiuosios BETMEEN FEDETAL AMD sTRTE ROTORS,
BRINGS (wt GESTION THE UNIMPRITZED WTEAWITN awd dDiscrErioO

CF Ms Coot,

 
|
| Case 5.14-cv-00665-F Document 261 Filed 11/08/18 Page 8 of 15

THE ASNT CE TRE MRATTET (5 FOUEOP WH wide] r's La 7
Friel wW pif Van0c., iD- AAS, Eirem WS CECTIORATA Or9 (Oo het
ZOE, To We Yomomerce Lyltee Sonic Sotomayer 5 we. te x Tw aces,

Zae)s pe. Cow Cl wzy-b), FERPERAL District HPobeates Jowus asd

 

DOEGIVSTI FRGES [OUDLWEDS TREARSELUES (NS OR ComsVaeanes{t Waited
CuLANUKIAA Stave Dewrrertinzy Cos.p.) PAiser OF Flcitis ) (UEee-

ett cor ee a Frees wade G's Tastr Foe pPcceosn,
RVD SESDIVOE. IT Te THK WN... CoounrT Form HE YPORVPOse, Te 7Kerive oFfrPp-
ERO To TOOGE Dewees THE MALISTTATE, To Keha@uime Torspic-

Tien 105 & CRE wnwMerte BD Cawevoe aE To THE TSUTTEME

esi pte is Fc WE,

Lise oEeseiTT, CLERK OF THE U.5. SUT. CT, QD CASE ROARCOT

Le Levy V aercoe. CC, @7 WHO4U, Eso A RESPOOKBERT iW pay ie

|
| .

. :

acted St ues, Lee UB UBT BANS WO UE 105 5 LOT ca. 20K) AsO PERDUE

 
E£ase 214 cv-00665-F Document 261 Filed 11/08/18 Page 9 of 15

¥a

|
|
|
'
i
|
i
|
'
j
|
i

Ooo CENA CEroce ke U5 SoP, cT_, Fiver wo a /
Zoe, AT O.5.P., BARS BETENTEOLYN OF PLMETZOCUS Cocarsiess
DEPUNED LA oc& XS CeOnW FUL WERT To BRTPLORYM WT

U.5. SePRENE Comet, AMO Wo Te oOSest <4& STANUS TEADN

No REODER THE Cemriotd&c PeTITNce ANoOT, it Ress Posse
Yo Wwe LCLEG AL UsSURPATICE OF “Jeroes RYH PECAUSTI.
(see B’uT* U5, fay V 0. he.e. WA1+(224-D, ercreesed as avrracunmectT ).

THE ENIDEDPCE OF TWAS CoessPIRAC{ (Co SUEcIZWihELniwe,

 

heed THE iw heme LTECOTDS THAT TRENEAL Atte THEET OF

2

re * ug? ave FUe> w THE ©. SUP. cx, &S PACT OF

Tee CERTIOTATU PETTING Mer UWA WELTICAL CLAIMS
OF TOD\cawC FYBTERQRWO]S BODO Coumsyvsiom, tT (6
RAQD To tan kGleOE, co KR CACHE So SUSCERK WRU To

PoOBUC SHPIPiCdS, FJorGE ERIOT wou tGeece_ ULS Guin

 
| Case 5:14-cv-00665-F Document 261 Filed 11/08/18 Page 10 of 15
| { Zeeerso
re. Sj

cz

es 4G To ~Wwe EH TEST Cre RESULTS) 24. ARE OQADE

|

POBUC, c& THE WOVESTIGATIONS KEEFERENCED ABOVE UW

a ’ ;
(a)> THAT WADE Let's CIRCURASTAYLCES CooiLD BE EXC -

\

LUE OED SROKA THAT BERL ATLGOS

WDE LAM PROMMETES To TASS CovutT, wed To wit TE OTHE

a ,
PLY TEES » To WICL Oe KP STVET COMDENNED FRKISOMERS ;
med TWENZ CooslStL, THRs * rue SKRLATIONNA DEPNITIKEDT OF
CoRR Mees Wire Lwier] BE BPSLE To COcKkRN WirTH TWEE EKPRESS
a»

|

pe DET” Zoo OF THE AGOUE TITLED Case. OUT*™ 59, OF kay i

Coe TAs) CNH ABH OA TAR-SUS), PRESEDTY PENDING iar THE O45.0.C.

|
|
|

Ed Lo F., PROUDEST POCCOKEPTARY BUiDEeece, ruaT TUE ©b.0.C.
PiTEDS YOCOMAELTS, CRENTES FIZACDLLE MT HNOCCUMENTS, KYO Copsey Res

AT OS. PL PUSOr OFTLCLRLS TO VERRALD Cooadts,awd fuocisa

 
Case. 9:14-cv-00665-F Document 261 Filed 11/08/18 Page 11 of 15

PASOWEMS WYLCE Peoveeti hu pee FERRE SE OF YANGOSO CETRCLNS,
| ROD UT WRAL , fu DP insecdh TL, lew 19-16 - GUS - SPS IY voit hevf
V, Orman, TL, Lewy t9-AO- THP-SPSV} NET? G oF hey VY OYMUA ,T, KD
THRE Ere necr BEcomos of heey Y ei RE eared ANKE, CANS
CUMAKS THT kRe SO PTRENALEOT THZOoouHWeUT WHE SENETAL CANLU

PCUOSS Fivreo WwW Botd Tree US. BC, =D, [26., Keb T WE U,S_dD.S. wd, 7
Cr.» RABREDUEK , THE DELENEMCE OF THESE CLANS To ELS CASE, 15
Coorw 14 fae V ©.00¢., IG- AUOY PRESET BEFOTE ye LPP Seneca
SoLemaJa.

WIRDE LAM UAS KUEREADY FLUED Uw PETITI©CSe Tusn tice THE EXTRACEH:

LO ARR Gale omsTRPCEs WITH Cikien? OF COLLSSIOCAC! BETNEEYP FEDERKT

Wav, Avo6tes, Me C.0.C.c., ASD OS.P,, as SIMED mS TRS PLEADING,

AWd Ltert's Tn fe Fursea TO THIS Cover, i¥ AG BESRPOYSE Te TE

Fits
\soee exursir TWH8- 2 Ne ED. ComeT wrinrn<ses heed Poncu, K, eben OLETE VE “HE tenrihte

\

Fira FEE ‘Nis we7 Dalb. Tic 15 EXice | gD i fu V Onan, DW, THe ED, Couaer pisectry;

*
ReEv LOS OVER GOO” Cf Fie le FEES, COMMALR WT WE Thisoet Te ivTeTe We PEIY UE.

 
Case.9:14-cv-00665-F Document 261 Filed 11/08/18 Page 12 of 15

be re

VOb1c kT EF WMCWOACHKARERK OF DAODGES Woes AWD VEQiostt were

a

Out® us oF haf VO.2O.€., (t- LZ24- DD, ROS THE (Leeku Ltoo™

|

Dei MErr SECST KY PRSOS CFFLCIS AT O,S.P..

TWENEFORE, THE Co- VPOAUSTIFES IN THE ABoUE TITLED CREE,
ato cRE Public, KRUSE & TUGHT To Keer, TWAT THE FUEdSE-
DNEWTOAL Dant oF TUS Cow urs CUNTERION SET LS ITEM Z LALiryle,
ABD Ud), CF POC. PO. ZGo, iw hickatel Crlostip etal, VY even
C4loss, et, al, (ewi- (al- GES - e), CAWMET BE SKTISEFIED, xs dictiTED
BX ws Coeony.

ERC PUNE TIFF, AMD Bier OTHER YRISQLERM UR BP AESTRTUE
EXECVUNCE DiItTE TRAIT Wile GE SooatT Fer Si TWEE OV LALO
ATTORMEN GEE, (ste UTEAR 100, BSB. oF VOC. wo, Zeo)~ (so Dens
KETER POASTLESS RARE PROEULDES THE (Vr ECRMNXTION dSESCRIBED

a
tr Cer),C0), (2), wood CA) a@oue’, is ~ & PERSON Wo 1% SuGTEST

 
|
|

Sale

]
j

i

| EBA Cv 00665-F Document 261 Filed 11/08/18 Page 13 of 15

YOLNS

« a
To SGEeMUNVice ©&F PRe&CEeEss », ins WWE TSHREKE CARMOEKM K&S WADE UKM,

Se
Wittese ToresDEN Mur PeT OERPUIUE TRE Cookr OF SURTECT mnaATTER

“a

DoWMsHotetern 5 BeT Te We COmTMAM, (wo wxrve- UN'S KEsEWCE |

© ee Coomt cAMECT ACCEeNM CEnnPLETE RNEKtEeF AnKoOMA txXisTiem
a
VPaRTE . bee Fer Baw. Piade
tT1S5 VOOEHNIMABLE That WADE LAY BEATS bh SoESTARSTAL IWTEREST
«
RELIG To We SUBTEST CE THE ReTLION Room ErunT BEL SO
CUTVETED THAT HISPOs( es SF TAE ReTOS iss Te Parson's LumME
€ 2 x r :

LPN's] ee@seexee |» Wiu  ceave € True] exsticon Paatlies) Sonicct

a
Te SeBstawotr pte . GEE FEdX Wow. P. 14 Cele). wis AGe

CBiui808s THAT WedE L's (oTEem|est “Geran To ree Susiear

| “a
OF TRE KETIOM OF TRIS CASE, WITIEZEIO THIS Cooel AdOnUTS

LAS LOSVCLYLEMESTZ Wade CX (5 &BSoLOTELY ~ \naPar gles] OF

fe
a4
tmrenelol Lin Usl.w. ABUT Te PYoTECT THE LWTEREST se SUARES,

 

Ske FED, Baw. WMladbidtssUid
Case 2:14:cv-00665-F Document 261 Filed 11/08/18 Page 14 of 15

WB

RSd His Parririer Cases, &, fers) Ko DO, Con CE 2n-b tec. Le-
GOZA Getteaz, Zo) 5 GERMORAM WO. (@- AUCH ys weet fez WGcrAL.. Lewy (e-ca-
THP-SPS)s wrod feof VY cone bed Bates, Cow + 1B- 15% - MAW) > ps0, 6S ~-TOBS
(eT? cam, Zoe) § KUSO Pewee tat THE U.S SOP. CT, ELiSD AT O.S.P, (EWED
lio Aa /2e.%), SEEKS To PROSECUTE THE Com PiTLOe &*O THAT AaeTtic-

LRATE® BN CooyexrEess po Zé OC SS 2244 CAYLIYLB), Rd 2299

 

price) .
CEDERAL COLES CE CINIL PRECEDOTE, ROLE WC) wd ITs EAC TERS

Cod
CE CoMS\NSMRARTLANY, 66,7, FEB. ZW. cw. P (bHdLII,C72), alH 3), DECLARES

Were Onis JorwbEw Ks FEASIBLE, WO A cCOmsWERATIOO OF TYE

{
|

CLBIARS PRMER &HOUE LO TUS PLEAD, AOS THE Paewaccer
COS CRAAED 12 THIG PCEMRA, tm wR CAPLTAL CASE, BRE (AXPER-
JATOWVE To THE EPRTURE OF THE CASE, MOD LTS curvse ce RETICONM.

1S Ceeelo5icsS, WkDE LAM ELLED WW hei Ya O0.C,, Lest - We -1SL- AWN -

 
(Case-5:14-cv-00665-F Document 261 Filed 11/08/18 Page 15 of 15

Ta. @h

Zes); WO. 15 -7e!23 Lot!’ cre, ZOLS), OUT SR, PERC ys webs wrowmna-
TUS SoRrteccSs\+% *at BSXCECUTD GO oF (= NATES Lrcecetet ant
Wome), PERTAMIEG Te SPECIFIC ACTIONS CF OS.P, Tarsce

i FRICIMNS Go TWE DK OAR. LocChET WAS EXECUTED, THAT WADE
LAM UsrTeESSED TERSORAUN, WEEO BR COMVERSATICNS GE SUAKED
WAT DAT2. Locket THAT Serae MoeRiwra. THe WTOKMa-
Tee CoeTAtVEP LRH AKE CTCLOANST MOOCES FORRCOUNMD IY THESE
ENELTS APD CWE RCMNOCOS WILLE BRE ster cori +e

DLDELTED STATES SuUPRENRE COoenrT. ce US mCcerrxKEDtT ow

TOS Goott Wo ADIRESS tHESS \SHVES, 1 THE IWTEREST OF

Sostices » 1 & CXPLTRA CASE,
AT yyy

 

Ss
reek’ Day,
ne aeggzD2 ‘ 7 |
t-— - spat os
Gog nd Ba SS Ls ©.5.%
tf, Sdsuezpentt®® be Qe < <— > 7 ;
My = OF of Wt NN, OWS

tf, vv
“HWW Po.BSoewt

Stuy) Ls { wAl [row N2KLESTER > DO CLK THSOZ

 
